Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 1 of 10 PageID #: 38696




                    EXHIBIT 48
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 2 of 10 PageID #: 38697


                                                                                  Page 1
 1                           UNITED STATES DISTRICT COURT
 2                           EASTERN DISTRICT OF MISSOURI
 3                                   EASTERN DIVISION
 4
 5      ZURICH AMERICAN INSURANCE                           )
        COMPANY,                                            )
 6                                                          )
                              Plaintiff,                    )
 7                                                          ) Case No. 4:16-CV-00429 ERW
                       vs.                                  )
 8                                                          ) Volume I
        FLUOR CORPORATION, HARTFORD                         )
 9      ACCIDENT & INDEMNITY COMPANY AND )
        DOES 1 THROUGH 100,                                 )
10                                                          ) Pages 1 to 243
                              Defendants.                   )
11      _________________________________)
                                                            )
12      AND RELATED CLAIMS AND                              )
        CROSS-CLAIMS.                                       )
13      _________________________________)
14
15
16
17
18                 VIDEOTAPED DEPOSITION OF JOLYNN SCHARRER
19                              Los Angeles, California
20                             Monday, January 20, 2020
21
22
23
24      Reported by:
        ELIZABETH BORRELLI, CSR No. 7844, CCRR, CLR
25      JOB NO. 175555

                                TSG Reporting - Worldwide   877-702-9580
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 3 of 10 PageID #: 38698


                                                                                 Page 94
 1              Q.      With that -- with that -- with that said,
 2       I just want to understand, did you coordinate with
 3       Zurich to gather documents responsive to Fluor's
 4       requests for information?
 5              A.      In this litigation?
 6              Q.      Yes.
 7              A.      Yes.
 8              Q.      Okay.      Is it fair to say that you dictated
 9       to Zurich what Zurich should search for or otherwise
10       obtain in response to Fluor's requests for
11       documents?
12                      MR. SAFER:           Object to the form of the
13       question.
14                      THE WITNESS:             Yeah, I don't know that I
15       would use the word "dictated."                          That was another
16       collaborative process.
17       BY MR. ROBERTS:
18              Q.      That's what I was getting at and that's
19       what I'm trying to understand just in general terms.
20                      Because that's what I understood from your
21       declarations, that you and Zurich worked
22       collaboratively to identify what documents may be
23       responsive to Fluor's request for information; is
24       that fair?
25              A.      Yes.

                               TSG Reporting - Worldwide   877-702-9580
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 4 of 10 PageID #: 38699


                                                                               Page 242
 1       STATE OF CALIFORNIA                       )
                                                   )         ss.
 2       COUNTY OF LOS ANGELES                     )
 3

 4                     I, Elizabeth Borrelli, Certified Shorthand
 5       Reporter, Certificate No. 7844, for the State of
 6       California, hereby certify:
 7                     I am the deposition officer that
 8       stenographically recorded the testimony in the
 9       foregoing deposition;
10                     Prior to being examined the deponent was
11       first duly sworn by me;
12                     The foregoing transcript is a true record
13       of the testimony given;
14                     Before completion of the deposition,
15       review of the transcript [ x] was [] was not
16       requested.       If requested, any changes made by the
17       deponent (and provided to the reporter) during the
18       period allowed are appended hereto.
19

20       Dated: 1-22-2020
21

22

23                                                     ____________________________
                                                       ELIZABETH BORRELLI, CSR 7844
24

25


                               TSG Reporting - Worldwide   877-702-9580
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 5 of 10 PageID #: 38700


                                                                                 Page 99
 1              Q.      During your time on this matter where you
 2       were collaborating with Zurich to gather documents
 3       responsive to Fluor's requests in this case, did you
 4       ever become aware of a restricted network drive used
 5       by the environmental claims group?
 6              A.      I don't even know what that is so my
 7       answer is no.
 8              Q.      So you're not aware of any separate claims
 9       drive that Zurich maintains separate and apart from
10       its normal claims files?
11              A.      You mean like a computer drive?
12              Q.      Yes.
13              A.      No.
14                      (Whereupon Exhibit 781 was marked for
15                      identification.)
16                      THE REPORTER:              Exhibit 781...
17       BY MR. ROBERTS:
18              Q.      The court reporter has just handed you a
19       document labeled Exhibit 781, I believe.
20                      MR. ROBERTS:             Correct?
21                      THE REPORTER:              (Inaudible response.)
22       BY MR. ROBERTS:
23              Q.      And, Ms. Scharrer, I represent to you I
24       know you're not copied on this, but what I'm
25       interested in is the communication from Ms. Grounds

                               TSG Reporting - Worldwide   877-702-9580
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 6 of 10 PageID #: 38701


                                                                               Page 100
 1       to Mr. Wilson by e-mail on or around -- well, it's a
 2       letter transmitted by e-mail on or around
 3       October 11, 2019.
 4                      Do you see that?
 5              A.      No.     The -- are you talking about the top
 6       e-mail?
 7              Q.      No, I'm talking about the last couple
 8       pages of the exhibit.
 9              A.      Oh, okay.          One second.
10                      So not the e-mail, just the letter?
11              Q.      Yeah, it's the letter on October 11, 2019.
12       That's where I'm referring to right now.
13                      If you look at the second paragraph, half
14       the way down on page -- well, let's see.                         It doesn't
15       look like it has a Bates label on it.
16                      It starts "Zurich then investigated."
17                      Do you see that?
18              A.      I'm just finishing reading the letter.
19                      Okay.
20              Q.      Directing you to the second page of the
21       letter where it starts "Zurich confirmed that this
22       single page," do you see that?
23                      [Reporter requests clarification.]
24                      MR. ROBERTS:             Where it says "Zurich
25       confirmed that this single page."

                               TSG Reporting - Worldwide   877-702-9580
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 7 of 10 PageID #: 38702


                                                                               Page 101
 1       BY MR. ROBERTS:
 2              Q.      Do you see that?
 3              A.      No.     What does the paragraph start with?
 4              Q.      It starts with "Now" --
 5              A.      Oh, okay.
 6              Q.      -- "in response to."
 7              A.      Okay, the top paragraph on the last page
 8       of this --
 9              Q.      Sure.
10              A.      -- exhibit, okay.
11              Q.      About halfway through that paragraph, it
12       says "Zurich confirmed that this single page was not
13       included in the electronic claims file and, instead,
14       was part of a larger electronic document created and
15       maintained by Brad Rausa on a restricted shared
16       network folder."
17                      Do you see that sentence?
18              A.      I do see that sentence.
19              Q.      And then below, it has a footnote, and it
20       says "Mr. Rausa's shared network is located on a
21       restricted network drive used by the environmental
22       claims group."          That was the reference I was making
23       to you earlier with my question regarding a
24       restricted network drive used by the environmental
25       claims group.

                               TSG Reporting - Worldwide   877-702-9580
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 8 of 10 PageID #: 38703


                                                                                    Page 102
 1                      During your time collaborating with Zurich
 2       and gathering documents responsive to Fluor's
 3       request, were you aware of restrictive -- restricted
 4       network drive used by the environmental claims
 5       group?
 6                      MR. SAFER:           Objection.              Asked and
 7       answered.
 8                      [Reporter requests clarification.]
 9                      MR. SAFER:           Objection.              Asked and
10       answered.
11                      THE WITNESS:             You prefaced the question
12       with what time period?
13       BY MR. ROBERTS:
14              Q.      During the time that you were
15       collaborating with Zurich gathering documents.
16              A.      No.
17              Q.      Okay.
18                      (Whereupon Exhibit 782 was marked for
19                      identification.)
20                      THE REPORTER:              Exhibit 782...
21       BY MR. ROBERTS:
22              Q.      Ms. Scharrer, the court reporter has just
23       handed you a document labeled Exhibit 782.                              And I
24       understand that you were no longer representing
25       Zurich in this case at the time that this letter was

                               TSG Reporting - Worldwide   877-702-9580
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 9 of 10 PageID #: 38704


                                                                               Page 104
 1              A.      Okay.      I'll read it.
 2              Q.      Ms. Scharrer, on the back page of the
 3       letter, starting with the paragraph "As accurately
 4       described in my correspondence," do you see that?
 5              A.      Yes.
 6              Q.      Ms. Grounds is communicating to Mr. Wilson
 7       that Zurich has now identified a "a source from
 8       which Zurich had not previously produced ESI," and
 9       I'll represent to you that they're, in this
10       correspondence.           Discussing the shared drive that I
11       referenced in prior correspondence.
12                      And then further on down the letter, it
13       talks about producing additional documents from this
14       source.
15                      And, again, I just want to make clear,
16       based upon your testimony, you weren't aware of any
17       other additional sources of ESI information that
18       could have been responsive to Fluor's requests for
19       documentation, correct?
20              A.      Are you -- if you're referring to that
21       restricted computer drive, that's correct.
22              Q.      Okay.
23                      (Whereupon Exhibit 783 was marked for
24                      identification.)
25                      THE REPORTER:              Exhibit 783...

                               TSG Reporting - Worldwide   877-702-9580
     Case: 4:16-cv-00429-ERW Doc. #: 488-5 Filed: 11/18/20 Page: 10 of 10 PageID #:
                                       38705

                                                                             Page 108
 1                   MR. ROBERTS:             I'm just asking if she knows
 2    about it.
 3                   MR. McCARTHY:              Yeah, but you're asking for
 4    privileged communication from 2016.
 5                   MR. ROBERTS:             Okay.         I'll rephrase the
 6    question.
 7    BY MR. ROBERTS:
 8            Q.     In and around -- as of -- as of
 9    October 5th through -- as of -- I'll say just that.
10                   Wiping the slate clean, as of October 5th,
11    were you aware of a restricted claim drive that the
12    environmental claims department used that may
13    contain materials responsive to Fluor's document
14    request?
15                   MR. SAFER:           Asked and answered.
16                   THE WITNESS:             I have answered that
17    question.        My answer is the same.                          No.
18                   MR. ROBERTS:             Why don't we take a break
19    for lunch and then we'll come back?
20                   I think there's a cafe down in -- there
21    might be a cafe at the bottom of the building.
22                   THE REPORTER:              We're still on.
23                   THE VIDEOGRAPHER:                  Off video at 12:36 p.m.
24                   (Lunch taken.)
25                   THE VIDEOGRAPHER:                  Back on video at

                            TSG Reporting - Worldwide   877-702-9580
